Case 1:21-cv-03929 Document 1-10 Filed 05/03/21 Page 1 of 4




        Exhibit J
                Case 1:21-cv-03929 Document 1-10 Filed 05/03/21 Page 2 of 4

                                               Neel Chatterjee                          Goodwin Procter LLP
                                               +1 650 752 3256                          601 Marshall Street
                                               NChatterjee@goodwinlaw.com               Redwood City, CA 94063

                                                                                        goodwinlaw.com
                                                                                        +1 650 752 3100




October 5, 2020

VIA E-MAIL (ACARLSON@CARLSONCASPERS.COM)

Alan G. Carlson
Carlson, Caspers, Vandenburgh, & Lundquist, P.A.
225 South Sixth Street, Suite 4200
Minneapolis, MN 55402

Re:     BI Worldwide’s U.S. Patent Nos. 8,766,764 and 9,779,421; Application No. 15/724,115

Dear Mr. Carlson,

I am writing on behalf of Centrical in response to your July 15, 2020 letter. For the reasons set forth
below, Centrical continues to believe that the BI Worldwide patents (1) are invalid and (2) have no
relevance to Centrical’s application. We respectfully decline BI Worldwide’s invitation to license, as no
license is needed.

With respect to invalidity, Centrical is not particularly affected by your statement that the patent was
“heavily vetted by the patent office before it issued the claims of those patents.” This argument, as you
surely know, is an argument every single patentee with a § 101 problem makes. If the premise for
which you offer it were true, courts, juries, and even the USPTO (in inters parte reviews, covered
business method reviews, or ex parte reexaminations) would not invalidate patents. As you surely
know, courts are in no way bound by Patent Office determinations of patent eligibility made during
prosecution. See, e.g., Fromson v. Advance Offset Plate, Inc., 755 F.2d 1549, 1555 (Fed. Cir. 1985)
(“The Examiner’s decision, on an original or reissue application, is never binding on a court.”); Belkin
Int’l, Inc. v. Kappos, 696 F.3d 1379, 1385 (Fed. Cir. 2012) (“Suffice it to say here that the courts have
the final say on unpatentability of claims, not the PTO.”). In fact, the cases where courts and the
USPTO have found patents to be ineligible after a patent issued are too numerous to mention here.

The USPTO’s most recent guidance is significant, if not conclusive, on the issue of patent eligibility of
the BI Worldwide patents. In BI Worldwide’s currently pending application, the examiner applied the
Patent Office’s January 2019 Updated Patent Subject Matter Eligibility Guidance (“January 2019
Updated PEG”) and rejected all pending claims. See 6/16/2020 Final Rejection. These claims are very
similar to the claims of the two issued patents that are the subject of your letter. The examiner’s
rejection is consistent with numerous Federal Circuit decisions invalidating patents directed to targeted
advertising under § 101, including those cases that we identified for you previously. See, e.g.,
Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Bridge &
Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 887 (Fed. Cir. 2019).

Numerous other problems with the patent exist. For example, the specification does not describe
anywhere an “incentive application engine” that provides multiple incentive applications to be used on
different websites (e.g., claim 1 of the ’421 patent requires “first” and “second” incentive applications).
Instead, the specification discusses the use of a single “portable incentive application” that is


ACTIVE/105315816.1
               Case 1:21-cv-03929 Document 1-10 Filed 05/03/21 Page 3 of 4




Alan G. Carlson
October 5, 2020
Page 2


customizable. See, e.g., ’421 patent at 1:52–54 (“The incentive application is both portable onto other
sites and is customizable on each site to the information provided on the site.”). Similarly, the charts for
the ’764 patent claim an “incentive application database” that receives and stores information from two
different websites as well as an “incentive application engine” that provides incentives to multiple
different websites. See ’764 patent at 11:18–54. The absence of a second website anywhere in the
patent specification raises serious questions related to written description and enablement.

We have also reviewed the claim charts carefully. The claim charts do not show infringement. Below
are just a few examples of the deficiencies in your claim charts.

   •   Claim 1 of the ’764 patent and claim 1 of the ’421 patent both require the receipt and storage of
       “activity information of a first viewer from a provider of a first Web site, the activity information of
       the first viewer indicating the first viewer’s involvement with the first Web site,” and “activity
       information of a second viewer from a provider of a second Web site, the activity information of
       the second viewer indicating the second viewer’s involvement with the second Web site.” The
       entirety of your infringement allegation for this requirement is as follows: “This storage is up to
       receive information from multiple websites where the information indicates a user’s involvement
       with those websites. See, for example, Yammer and SalesForce integrations.” This conclusory
       statement does not come close to showing infringement. You have not identified in Centrical’s
       system even a single piece of “activity information” indicating a viewer’s involvement with a
       website that would satisfy this limitation. Nor could you, because the purpose of Centrical’s app
       is fundamentally different than what is claimed in the patents. The patents discuss providing
       incentives for user actions on e-commerce websites. See, e.g., ’764 patent at 1:16–20
       (“Revenue from websites is primarily driven from the number of visitors who visit a website that
       either (i) purchase a product or service offered on the website or (ii) generate advertising dollars
       from advertisers on the website that pay per visitor to a website.”); id. at 4:33–35 (“Again, the
       incentives can be used to reward the viewer for visiting the site, purchasing goods on the site,
       purchasing services on the site, or merely viewing information on the site.”). Centrical does not
       track website activity information (on e-commerce websites or otherwise) and does not provide
       any incentives based on such information.

   •   Claim 1 of the ’764 patent and claim 1 of the ’421 patent require that the same “database” or
       “storage” be “configured to receive and store activity information of a first viewer from a provider
       of a first Web site . . . and to receive and store activity information of a second viewer from a
       provider of a second Web site . . . .” In addition to the fact that Centrical does not receive and
       store “activity information” as claimed, your infringement charts do not identify a single database
       or storage that stores information, for example, received from SalesForce and from Yammer.
       You point to Centrical’s website stating that it has “listed all of our data repositories that hold
       personal data.” Identifying multiple repositories actually demonstrates non-infringement
       because the databases for the different repositories could be different, particularly if they are
       tied to different platforms.

   •   Claim 1 of the ’764 patent and claim 1 of the ’421 patent require an “incentive application” that is
       “embedded in the first Web site and the second Web site.” Your charts cite to a definition of
Case 1:21-cv-03929 Document 1-10 Filed 05/03/21 Page 4 of 4
